El Juez Asooiado Señor Hutchison,
emitió la opinión del tribunal.
Burgos fué convicto del delito de escalamiento. Alega que la acusación era insuficiente para sostener el veredicto. La acusación imputa una penetración forzosa con intención, de cometer violación. El apelante se funda en el caso de El Pueblo v. Wys, 25 D.P.R. 510, como autoridad para su. contención de que la acusación debió alegar el delito de viola-ción. La respuesta puede bailarse en los casos de El Pueblo v. Méndez, 34 D.P.R. 453, y El Pueblo v. Ramírez, 41 D.P.R. 747.
Otros señalamientos de error son al efecto de que el vere-dicto es contrario a derecho y a la prueba y que la corte de distrito cometió error al declarar sin lugar una moción de nuevo juicio. Ambos se dirigen a la suficiencia de la prueba. Ninguno de ellos, tal cual se desarrollan en el alegato, exige seria consideración.

La sentencia apelada debe ser confirmada.